DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 
It is noted that this communication is not a rejection of the claims (not a determination regarding patentability), but instead is saying that there are too many inventions in the application.  Accordingly, this communication is asking Applicant to elect (choose) which invention he or she wishes to pursue in this application (Species A or B and Species 1 or 2).  As discussed in more detail below, Applicant must elect either Species A or B and Species 1 or 2 and may elect either with traverse (argue against the restriction requirement) or without traverse (not arguing against the restriction requirement).  After the election is made, the Examiner will examine the elected invention to determine patentability.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

Species B -- FIGS. 3 and 5, directed towards a detachable seat (300) with a tripod shaped structure (302).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species at least for the reasons provided in the above descriptions.  In addition, these species are not obvious variants of each other based on the current record.

Note that regardless of whether Species A or B is elected, a further species election is required.
Specifically, this application contains claims directed to the following patentably distinct species: 
Species 1 – FIGS. 1 and 4, directed towards a detachable seat (100) with a lever (110) in the form of a straight rod.
Species 2 – FIGS. 2, 3, and 5, directed towards a detachable seat (200) with a lever (210) in the form of a spring shaped shock absorber.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species at least for the reasons provided in the above descriptions.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649